 Case 1:21-cv-03110-BMC Document 9 Filed 08/23/21 Page 1 of 1 PageID #: 110



                                                               MOSER LAW FIRM, PC
Steven J. Moser
Tel: 631-824-0200
steven.moser@moserlawfirm.com

                                                       August 23, 2021

VIA ECF

Hon. Brian M. Cogan, USDJ
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Batista Rodriguez v. Electronic Deals, Inc., 21-cv-03110

Dear Judge Cogan:

I represent the Plaintiffs in the above referenced matter. Stephen D. Hans represents the
Defendants. August 20, 2021 was the deadline for submission of the motion for court-authorized
notice of the collective action. The parties are pleased to advise the Court that late Friday they
were able to reach an agreement regarding of notice to the putative FLSA Collective, subject to
Court approval.

The terms of stipulation regarding notice to the collective permit it to be filed by the Plaintiff on
or after September 9, 2021. However, the parties are continuing to work together in an attempt
to resolve the case in its entirety prior to that date. I therefore respectfully request leave to file
the stipulation on September 9, 2021.

                                                       Respectfully submitted,

                                                       Steven J. Moser
                                                       Steven J. Moser

cc: All Counsel of Record (VIA ECF




                               5 E. Main St., Huntington, NY 11743
                               www.moseremploymentlaw.com
